                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MANETIRONY CLERVRAIN                             §

VS.                                              §                 CIVIL ACTION NO. 1:18cv61

J.A. KELLER, ET AL.                              §

                      MEMORANDUM OPINION REGARDING VENUE

       Plaintiff Manetirony Clervrain, an inmate currently confined at the Big Spring Correctional

Center located in Big Spring, Texas, proceeding pro se, brings this civil rights action against J.A.

Keller, Jason A. Sicker, Ben Brieshke, and Jose Santana.

       The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                       Factual Background

       This action was severed from a 119 page civil rights complaint filed by plaintiff alleging

constitutional violations occurring over a span of four years at multiple correctional facilities.

Plaintiff states defendants Keller, Sicker, and Brieshke were each duly appointed and acting as the

South Central Regional Director of the Bureau of Prisons in Grand Prairie, Texas at the times

relevant to his pleadings. Plaintiff states defendant Santana was duly appointed and acting as the

Director of designation and sentence computation for the Bureau of Prisons in Grand Prairie, Texas.

                                             Analysis

       The Civil Rights Act, 42 U.S.C. §1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28
U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curium, 480 F.2d 805 (5th

Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claims arose. Plaintiff’s claims arose in Grand Prairie, Texas where the defendants took

action concerning his complaints. The city of Grand Prairie, Texas is in Dallas County, Texas.

Additionally, each of the defendants in this action are employed with the Federal Bureau of Prisons

in Grand Prairie, Texas. When public officials are parties to an action in their official capacities,

they reside for venue purposes in the county where they perform their official duties, which in this

case appears to be Dallas County, Texas. Holloway v. Gunnell, 685 F.2d 150 (5th Cir. 1982);

 .
Lowrey v. Estelle, 433 F.2d 265 (5th Cir. 1976).

       Pursuant to 28 U.S.C. § 124, Dallas County is in the Northern District of Texas.

Accordingly, venue in the Eastern District of Texas is not proper.

       When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

§ 1406(a). This case should be transferred to the Northern District of Texas, Dallas Division. An

appropriate order so providing will be entered by the undersigned.


                    SIGNED this the 19th day of April, 2019.




                                                        ____________________________________
                                                        KEITH F. GIBLIN
                                                        UNITED STATES MAGISTRATE JUDGE

                                                   2
